DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 1, 2022 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to U.S. Provisional Application No. 62/714,800 filed August 6, 2018.

Status of Claims 
This Office Action is responsive to the amendment filed on November 1, 2022. As directed by the amendment: claims 21-24, 27-28, and 32-33 were amended and per interview on November 15, 2022 with John Sotomayor claims 34-38 that were indicated as withdrawn have been cancelled by the Examiner. Thus, claims 21-33 are presently pending in this application.
Applicant’s amendment to claims 21-22 and 34-35 obviate the previous objection made thereto. Applicant’s amendments to claim 21 overcome the pervious drawing objection. Applicant’s amendments to claims 32 and 33 obviate the pervious Double Patenting objection. 
Claim 21, and claims 22-33 by dependency, were previously rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. Applicant’s amendment to claim 21 obviate the previously rejection under 35 U.S.C. 112(a). Claims 22, 24, 27, 28, and 32-33, and claim 23 by dependency, were previously rejected under 35 U.S.C. 112(b) as being indefinite. Applicant’s amendment to Claims 22, 24, 27, 28, and 32-33obviate the previously rejection under 35 U.S.C. 112(b). Claims 34, 35, and 38 were previously rejected under 35 U.S.C. 103 as being unpatentable over Nasacort Instruction for use (https://web.archive.org/web/20170124190539/https://www.nasacort.ca/en/how-to-use; achieved January 24, 2017; accessed August 11, 2022) in view of Wright (U.S. Pub. No. 2006/0243273) in view of Levin (U.S. Pub. No. 2018/0256867). Claims 36-37 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Weinzweig et al. (U.S. Pub. No. 2017/0296759). Examiner previously indicated that due to the previous 112(a) and 112(b) rejection no prior art rejections could be applied to claims 21-33. Applicant’s amendments necessitated the application of new grounds of rejection, shown below. 

Information Disclosure Statement
Acknowledgement is made to Applicant lack of an Information Disclosure Statement submission. 

Claim Objections
Claims 21, 22, 24, 27, 28, and 31 are objected to because of the following informalities:  
Claim 21 recites “a distal case section and a proximal case section; a proximal case section;”, ln 4 should read -- a distal case section and a proximal case section--;
Claim 21 recites “where said bulb is connected to said proximal section of said cartridge;”, ln 9-10 should read --where said bulb is connected to a proximal section of said cartridge--;
Claim 22 recites “further comprising said drug is dispensed”, ln 1-2 should read --wherein said drug is dispensed--;
Claim 24 recites “further comprising  the shaft of said nozzle”, ln 1-2 should read --wherein the shaft of said nozzle;
Claims 27-28 recites “further comprising the stopper within said cartridge”, ln 1-2 should read --wherein the stopper within said cartridge--;
Claim 31 recites “where the length of the shaft”, ln 1 should read --where a length of the shaft--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, and 22-33 claims by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “said nozzle being directly connected to the second, proximal end of said cartridge”, ln 12-13 firstly “the second, proximal end”, ln 12 lacks sufficient antecedent basis. Secondly, it is unclear whether “the second, proximal end of the cartridge” is a typographic error and is intended to reference the proximal section of the cartridge; is introducing the limitation “a proximal end” which is second to a first proximal end of the cartridge; or is introducing a limitation named “second, proximal end” where “second” and “proximal” are both intended to describe location end of the cartridge. For the purpose of this Office Action “said nozzle being directly connected to the second, proximal end of said cartridge” of independent claim 21 is interpreted as: --said nozzle being directly connected to a second, proximal end of said cartridge--, where “second” and “proximal” both describe the location of the end of the cartridge. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 25-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (U.S. Pub. No. 2007/0119451; hereafter: “Wang”) in view of Chanoch (U.S. Patent No. 5,582,598).
Regarding Claim 21, Wang discloses a device for intranasal delivery of a drug discloses comprising a device case (34; Fig. 1A-2C) having a distal case section (Fig. 1A-2C) and a proximal case section (Fig. 1A-2C); a nozzle (32, 36; Fig. 1A-2C) connected to said proximal case section (Fig. 1A-2C; ¶¶ 0024-0025); said nozzle comprising a bulb (32; Fig. 1A-2C) and a shaft (36; Fig. 1A-2C), where the shaft extending proximally from said bulb (Fig. 2C); said nozzle being hollow and having an aperture (42; Fig. 2C) at a proximal tip (40; Fig. 2C); and configured to permit a dispersion of two or more selected drug doses from said cartridge, through said nozzle shaft, and exiting said one or more apertures in the proximal tip of said nozzle shaft when said device is activated(¶¶ 0024-0026, 0047).
Wang does not specifically disclose the device for intranasal delivery of a drug wherein the device case further comprises a cartridge connected to the distal case section and the proximal case section; said cartridge containing a stopper; an activator for operating said stopper; said activator further connected to said distal case section; where said bulb is connected to said proximal section of said cartridge with the shaft extending proximally from said bulb; where said bulb is connected to said proximal section of said cartridge; and said nozzle being directly connected second, proximal end of 
Chanoch teaches a device comprising a device case (12; Fig. 1) further comprises a cartridge (14; Fig. 1) connected to a distal case section (at 30; Fig. 1) and a proximal case section (at 76; Fig. 1); said cartridge containing a stopper (115; Fig. 1); an activator (76; Fig. 1-2) for operating said stopper (col 5, ln 40-44; col 6, ln 13 to col 7, ln 10); said activator further connected to said distal case section [Fig. 1; Examiner notes: Chanoch discloses the activator (76; Fig. 1) as connected to the distal case section (at 30; Fig. 1) through intermediaries.]; a nozzle (16; Fig. 1) being directly connected to a second, proximal end (at 20; Fig. 1) of said cartridge (col 6, ln 15-21) and allows passage of the drug from the cartridge into the nozzle (col 6, ln 15-21) for the purpose of setting a selected dose of the drug to be delivered (col 5, ln 10-53; col 6, ln 13 to col 7, ln 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device for intranasal delivery of a drug of Wang to include the device case further comprising the cartridge connected to the distal case section and the proximal case section; said cartridge containing the stopper; the activator for operating said stopper; said activator further connected to said distal case section; where said bulb is connected to said proximal section of said cartridge with the shaft extending proximally from said bulb; and said nozzle being directly connected to the second, proximal end of said cartridge as taught by Chanoch for the purpose of setting a selected dose of the drug to be delivered (See Chanoch: col 5, ln 10-53; col 6, ln 13 to col 7, ln 10). (Examiner notes: the modified device of Wang discloses the bulb as connected to the said proximal section of said cartridge through intermediaries)
Regarding Claim 25, the modified device of Wang discloses the device for intranasal delivery of a drug further comprising one or more markings on said distal case section indicating a dosage amount of said drug for selection and delivery (See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10).
Regarding Claim 26, the modified device of Wang discloses the device for intranasal delivery of a drug where the cartridge is configured to contain at least two doses of a drug [See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10; Examiner notes: the modified device of Wang disclose the cartridge containing 1 to 50 units of medication, and a dosage can be one or more units (See Chanoch: col 6, ln 42-65). As such, the modified device of Wang provides a wider range of dosages for the user to select. (See Chanoch: col 6, ln 51-55).]..
Regarding Claim 27, the modified device of Wang discloses the device for intranasal delivery of a drug further comprising configured to limit the delivery of said drug to a first selected dose [See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10; Examiner notes: the modified device of Wang disclose the cartridge containing 1 to 50 units of medication, and a dosage can be one or more units (See Chanoch: col 6, ln 42-65). As such, the modified device of Wang provides a wider range of dosages for the user to select (See Chanoch: col 6, ln 51-55). Therefore, the dose knob (58; Fig. 1-5) can be set to 25 units as the first half of drug contained in the cartridge, when the cartridge is full].
Regarding Claim 28, the modified device of Wang discloses the device for intranasal delivery of a drug further comprising configured to deliver[[s]] another selected dose of said drug [See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10; Examiner notes: the modified device of Wang disclose the cartridge containing 1 to 50 units of medication, and a dosage can be one or more units (See Chanoch: col 6, ln 42-65). As such, the modified device of Wang provides a wider range of dosages for the user to select (See Chanoch: col 6, ln 51-55). Therefore, the dose knob (58; Fig. 1-5) can be set to 25 units as the second half of drug contained in the cartridge, when the cartridge is half full].
Regarding Claim 29, the modified device of Wang discloses the device for intranasal delivery of a drug where said shaft located at the proximal section of said cartridge is composed of a flexible material (See Wang: 110; Fig. 5C; ¶¶ 0030-0032).
Regarding Claim 30, the modified device of Wang discloses the device for intranasal delivery of a drug where said bulb is configured to limit or stop the insertion of said shaft into a first or second nasal passage (See Wang: ¶ 0024; Fig. 1A, 1B).
Regarding Claim 31, the modified device of Wang discloses the device for intranasal delivery of a drug, shown above. 
The modified device of Wang does not explicitly disclose the device for intranasal delivery of a drug where a length of the shaft of the nozzle is customizable to a plurality of lengths.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the modified device of Wang to have a length of the shaft of the nozzle to be customizable to a plurality of lengths since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Wang would not operate differently with the claimed customizable plurality of shaft lengths and since the shaft is intended to have a length to deliver a dosage intranasally the device would function appropriately having the claimed customizable shaft lengths. Further, applicant places no criticality on the lengths of the customizable shaft lengths claimed, indicating simply that the length “may” be customizable in a range from 1.5 cm to 3.5 cm (Applicant’s Specification ¶ 024).
Regarding Claim 32, the modified device of Wang discloses the device for intranasal delivery of a drug said activator is positioned to permit a user to activate a first drug dose delivery through use of a thumb when grasping the device manually (See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10).
Regarding Claim 33, the modified device of Wang discloses the device for intranasal delivery of a drug where said activator is positioned to permit a user to activate a second or additional drug dose delivery through use of a thumb when grasping the device manually (See Chanoch: 58; Fig. 1-5; col 5, ln 8 -53; col 6, ln 13 to col 7, ln 10).

Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Chanoch as applied to claim 21 above, and further in view of Levin (U.S. Pub. No. 2018/0256867).
Regarding Claim 22, the modified device of Wang discloses the device for intranasal delivery of a drug, show above. 
The modified device of Wang does not specifically disclose the device for intranasal delivery of a drug wherein is dispensed through the one or more apertures toward an area to be contacted by said drug dose, including a user's sphenopalatine ganglion.
Levin teaches an intranasally delivery device (Abstract; 100; Fig. 1A-13B) comprising: a nozzle (104, 110, 120, 1200, 1300; Fig. 1A-13B) being hollow (¶¶ 0037-0042; Fig. 3, 7B) and having a shaft (1200, 1300; Fig. 12, 13A; ¶¶ 0052-0053) and one or more apertures (500; Fig. Fig. 5A-5c, 13B; ¶¶ 0041-0042) and wherein a drug is dispensed through the one or more apertures toward an area to be contacted by said drug dose, including a user's sphenopalatine ganglion (¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B) for the purpose of ensuring that a complete dosage of the medicament is delivered to area of the nasal cavity for improved delivery of the dose to the brain (Abstract; ¶¶ 0005, 0008, 0084).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Wang to include the said drug being dispensed through the one or more apertures toward an area to be contacted by said drug dose, including the user's sphenopalatine ganglion as taught by Levin for the purpose of ensuring that a complete dosage of the medicament is delivered to area of the nasal cavity for improved delivery of the dose to the brain (See Levin: Abstract; ¶¶ 0005, 0008, 0084)..
 Regarding Claim 23, the modified device of Wang discloses the device for intranasal delivery of a drug where said dispersion of said drug is configured to disperse laterally, superiorly, anteriorly, and any combination of laterally, superiorly, or anteriorly [See Levin: ¶¶ 0005, 0008, 0041-0042, 0084; Abstract; Examiner notes: the modified device of Levin discloses using a dispenser (See Levin: 500; Fig. 5A-5C) and a spray head (See Levin: 300; Fig. 3) that may have a plurality of openings or perforations or be a porous or a semi-porous membrane that increases the surface area the drug is delivered to and configured to have a spray pattern that can direct a liquid to a specific location or have multiple openings for a wider spray pattern, respectively, including the surround area around the sphenopalatine ganglion (i.e. laterally, superiorly, or anteriorly to the sphenopalatine ganglion).]
Regarding Claim 24, the modified device of Wang discloses the device for intranasal delivery of a drug, shown above. 
The modified device of Wang does not specifically disclose the device for intranasal delivery of a drug wherein having a contour 
Levin teaches an intranasally delivery device (Abstract; 100; Fig. 1A-13B) comprising: a nozzle (104, 110, 120, 1200, 1300; Fig. 1A-13B) being hollow (¶¶ 0037-0042; Fig. 3, 7B) and having a shaft (1100, 1200, 1300; Fig. 11, 12, 13A; ¶¶ 0052-0053) and one or more apertures (500; Fig. Fig. 5A-5c, 13B; ¶¶ 0041-0042) and further comprising the shaft of said nozzle having a contour (Fig. 111-13A) that is complementary in shape to the interior of a human nostril (Fig. 1A-13B) for the purpose of dispensing a drug towards a user's sphenopalatine ganglion (¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B) thereby ensuring that a complete dosage of the medicament is delivered to area of the nasal cavity for improved delivery of the dose to the brain (Abstract; ¶¶ 0005, 0008, 0084).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Wang to include the shaft of said nozzle having the contour that is complementary in shape to the interior of a human nostril as taught by Levin for the purpose of dispensing a drug towards a user's sphenopalatine ganglion (See Levin: ¶¶ 0005, 0008, 0038-0042, 0084; Abstract; Fig. 28A-29B) thereby ensuring that a complete dosage of the medicament is delivered to area of the nasal cavity for improved delivery of the dose to the brain (See Levin: Abstract; ¶¶ 0005, 0008, 0084).
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-33 have been considered but are moot because Applicant’s amendment obviate the previous 112(a) and 112(b) rejections made thereto that prevented the application of prior art rejections and the new ground of rejections, shown above, address claims 21-33 as amended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785